              Case 2:21-mc-00089-RSL Document 2 Filed 08/04/21 Page 1 of 2




 1
 2
 3
                                UNITED STATES DISTRICT COURT
 4                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 5
     _______________________________________
 6                                          )
     UNITED STATES OF AMERICA,              )               Case No. MC21-0089RSL
 7                                          )
                           Plaintiffs,      )
 8              v.                          )
                                            )               ORDER TO ISSUE WRIT OF
 9   BAOKE ZHANG,                           )               CONTINUING GARNISHMENT
                                            )
10                         Defendant,       )
                v.                          )
11                                          )
     CITI BANK, N.A.,                       )
12                                          )
                           Garnishee.       )
13   _______________________________________)
14
           This matter comes before the Court on plaintiff’s “Application for Writ of Continuing
15
     Garnishment” for property in which the defendant/judgment debtor, Baoke Zhang, has a
16
     substantial nonexempt interest and which may be in the possession, custody, or control of the
17
     garnishee, Citi Bank, N.A. The Court having reviewed the record in this matter, hereby
18
     ORDERS that the Clerk of Court issue the “Writ of Continuing Garnishment” (Dkt. # 1-2) and
19
     the “Notice to Defendant/Judgment Debtor” (Dkt. # 1-3) submitted by plaintiff’s counsel on July
20
     30, 2021. Pursuant to 28 U.S.C. § 3205(c)(3), plaintiff shall serve the defendant/judgment debtor
21
     and the garnishee with a copy of the writ and accompanying instructions.
22
23         Dated this 4th day of August, 2021.
24
                                              Robert S. Lasnik
25                                            United States District Judge
26



     ORDER TO ISSUE WRIT OF GARNISHMENT
Case 2:21-mc-00089-RSL Document 2 Filed 08/04/21 Page 2 of 2
